      Case 1:20-cv-01419-APM Document 159 Filed 10/20/20 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

DOMINGO ARREGUIN GOMEZ, et al.,         )
                                        )
Plaintiffs,                             )
v.                                      )     Case No. 20-cv-01419 (APM)
                                        )
DONALD J. TRUMP, et al.,                )
                                        )
Defendants.                             )
                                        )
                                        )
MOHAMMED ABDULAZIZ                      )
ABDUL MOHAMMED, et al.,                 )
                                        )
Plaintiffs,
                                        )     Case No. 20-cv-01856 (APM)
v.                                      )
                                        )
MICHAEL R. POMPEO, et al.,              )
                                        )
Defendants.                             )
                                        )

AFSIN AKER, et al.,                     )
                                        )
Plaintiffs,                             )
v.                                      )     Case No. 20-cv-01926 (APM)
                                        )
DONALD J. TRUMP, et al.,                )
                                        )
Defendants.                             )
                                        )
                                        )




                                    1
         Case 1:20-cv-01419-APM Document 159 Filed 10/20/20 Page 2 of 7




  CLAUDINE NGUM FONJONG, et al.,                       )
                                                       )
  Plaintiffs,                                          )
                                                       )
  v.                                                     Case No. 20-cv-02128 (APM)
                                                       )
  DONALD J. TRUMP, et al.,                             )
                                                       )
  Defendants.                                          )
                                                       )
                                                       )
  MORAA ASNATH KENNEDY, et al.,                       )
                                                      )
  Plaintiffs,                                         )
                                                      )
  v.                                                  )
                                                      ) Case No. 20-cv-02639 (APM)
  DONALD J. TRUMP, et al.,                            )
                                                      )
  Defendants.                                         )
                                                      )
                                                      )


                DEFENDANTS’ REPLY TO PLAINTIFFS’ OPPOSITION TO
                 MOTION TO STAY PROCEEDINGS PENDING APPEAL

                                       INTRODUCTION

       Defendants in the above five actions reply to the Opposition to Motion to Stay Proceedings

Pending Appeal submitted by Plaintiffs in Mohammed, Aker, Fonjong, and Kennedy (hereinafter

“M,A,F,K Plaintiffs”). Plaintiffs’ Opposition fails to address the central argument for a stay

articulated in Defendants’ original motion: namely, that proceeding prior to the D.C. Circuit’s

decision in the Gomez appeal would be inefficient, waste the resources of the Court and the parties,

and potentially result in inconsistent rulings at the district court level that would need to be




                                                 2
         Case 1:20-cv-01419-APM Document 159 Filed 10/20/20 Page 3 of 7




modified in light of the D.C. Circuit’s decision. For the reasons articulated here and in Defendants’

motion, the Court should grant Defendants’ Motion to Stay.

                                            ARGUMENT

        First, M,A,F,K Plaintiffs’ argument that the Gomez Plaintiffs’ appeal is “not dispositive”

of all the merits in all of the above cases, and thus not warranting a stay, is a non sequitur. See

ECF No. 157 at 6. Plaintiffs provide no authority to support their assertion that “the divestiture

rule does not apply when the appeal is not dispositive of the case before the district court.” See id.

They merely assume this is the case, falsely claim that the Defendants “acknowledge” this position

as well, then move on to argue why the appeal is not necessarily dispositive of all claims in these

cases. Id. In fact, Defendants’ argument for a stay is not rooted in any particular test which, if

satisfied, compels the Court to issue the stay, and Defendants acknowledge this. See ECF No. 153

at 5. Instead, it rests on the Court’s discretionary power, cited by M,A,F,K Plaintiffs in their

Opposition, “to control the disposition of the causes on its docket with economy of time and effort

for itself, for counsel, and for litigants.” Air Line Pilots Ass’n v. Miller, 523 U.S. 866, 879 n.6

(1998); see ECF No. 157 at 5.

        M,A,F,K Plaintiffs do not address the central issue of judicial economy. Instead, they

attempt to limit the potential impact of the Gomez appeal by making false claims such as the Gomez

appeal being made only on behalf of the “non-DV plaintiffs.” Id. at 6. 1 M,A,F,K Plaintiffs also

refer to it as a “general appeal,” ECF No. 157 at 6, discounting the fact that the Gomez appeal goes

to the heart of what is being litigated in all of these cases: the legality of Presidential Proclamations




1
 The Gomez Notice of Appeal lists Plaintiffs-Appellants who are diversity visa recipients. See
ECF No. 139 at 1.
                                              3
         Case 1:20-cv-01419-APM Document 159 Filed 10/20/20 Page 4 of 7




10014 and 10052 and their implementation and enforcement as a whole. ECF No. 139 at 1. This

appeal, if successful, would affect all plaintiffs in all five consolidated cases, as it would enjoin

the Proclamations or their implementation in their entirety. If the D.C. Circuit finds that the Gomez

plaintiffs do in fact have a likelihood of success on this issue, fundamentally agreeing with them

on the merits of their claim, this would mean that Gomez Plaintiffs and all others in these cases

would receive the relief they demanded in their respective motions for preliminary injunction. Red

herrings such as the quantity of diversity visa plaintiffs in the respective cases, see ECF No. 157

at 6, have nothing to do with whether the appeal is dispositive in this regard. Also, M,A,F,K

Plaintiffs stress the technical distinction between the appeal of a preliminary injunction and the

final merits to be decided by this Court. Id. at 7. This ignores the fact that a victorious appeal for

Gomez Plaintiffs would necessarily affect this Court’s adjudication of the merits in these cases.

       A successful plaintiffs’ appeal would alter the landscape of these cases, but it is not the

only scenario capable of this. Defendants, while considering their arguments for motions to dismiss

in this Court, are also considering cross-appeal options. Like a victory for Gomez Plaintiffs on the

basic legitimacy of the Presidential Proclamations, a successful cross-appeal on the likelihood of

success on the merits would dramatically affect the proceedings in these five cases. For instance,

a D.C. Circuit determination that a preliminary injunction should not have been issued because the

law allows the State Department to refuse to issue visas pursuant to the Proclamations would upend

a determination that this Court may make to the contrary when deciding the merits.

       M,A,F,K Plaintiffs assert that Defendants “do not make a ‘clear and convincing’ argument

that the issues on appeal are dispositive,” and that because a motion to dismiss has not been filed,

a position based on what the court will have to consider is “conjecture.” Id. Aside from the point


                                                  4
         Case 1:20-cv-01419-APM Document 159 Filed 10/20/20 Page 5 of 7




above that there is no requirement that the issue on appeal must be dispositive of all claims in order

to prudently warrant a stay, the “clear and convincing” standard implied by M,A,F,K Plaintiffs

appears to have been created out of whole cloth. In fact, all applications of the divestiture rule and

the first-to-file rule are based on some form of “conjecture.” A Court should consider the

redundancies and conflicting rulings that may result from proceeding to decide issues that are on

appeal. M,A,F,K Plaintiffs do not address these possibilities at all. Their fabricated tests and

standards should not distract from the “general principle” of “avoid[ing] duplicative litigation,”

see Colo. River Water Conservation Dist. v. United States, 424 U.S. 800, 817, and the strong

possibility of an appeal—whether resolved in favor of plaintiffs or defendants—requiring

duplicative briefings, hearings and rulings in these five cases.

       Aside from their groundless arguments against Defendants’ reasons for granting a stay,

M,A,F,K Plaintiffs offer little to support their position against a stay. They assert that “further

delays would cause undue harm to diversity visa Plaintiffs…” ECF No. 157 at 11, but do not

describe what this harm could be. Aside from a general interest in resolution common to every

plaintiff’s case, there is no rush in M,A,F,K Plaintiffs’ situation, given that this Court ordered the

State Department to reserve diversity visa numbers precisely to avoid the harm of delayed

adjudication. They argue that the Gomez Plaintiffs’ consent to a stay in exchange for an expedited

appellate briefing schedule shows that “their priorities lie with their Non-DV Plaintiffs.” Id. at 9.

In fact, it shows Gomez Plaintiffs’ and Defendants’ interest in a speedy resolution of the appeal,

which will affect their district court case along with all other consolidated cases. In considering a

stay, courts must “weigh competing interests and maintain an even balance between the court's

interests in judicial economy and any possible hardship to the parties.” Belize Soc. Dev. Ltd. v.


                                                  5
         Case 1:20-cv-01419-APM Document 159 Filed 10/20/20 Page 6 of 7




Gov’t of Belize, 668 F.3d 724, 732–33 (D.C. Cir. 2012) (quoting Landis v. N. Am. Co., 299 U.S.

248, 254-55 (1936) (internal quotation marks omitted)). Given the broad nature of the Gomez

appeal and potential cross-appeal, the risk of duplicative litigation is great for all of these five

consolidated cases. On the other hand, there is no particular hardship to the parties in awaiting the

D.C. Circuit’s decision before proceeding. Therefore, the Defendants request that the Court stay

these cases until after the D.C. Circuit’s mandate issues in Gomez Plaintiffs’ appeal.


October 20, 2020                                       JEFFREY BOSSERT CLARK
                                                       Acting Assistant Attorney General, Civil
                                                       Division

                                                       WILLIAM C. PEACHEY
                                                       Director, Office of Immigration Litigation,
                                                       District Court Section

                                                       COLIN A. KISOR
                                                       Deputy Director

                                                       GLENN M. GIRDHARRY
                                                       Assistant Director

                                                       /s/ Christopher Lyerla
                                                       Trial Attorney
                                                       U.S. Department of Justice, Civil Division
                                                       Office of Immigration Litigation
                                                       District Court Section
                                                       Washington, D.C. 20044
                                                       (202) 598-3967
                                                       Christopher.T.Lyerla@usdoj.gov

                                                       Attorneys for Defendants




                                                 6
           Case 1:20-cv-01419-APM Document 159 Filed 10/20/20 Page 7 of 7




                               CERTIFICATE OF SERVICE

          I hereby certify that on October 20, 2020, I electronically filed the foregoing

DEFENDANTS’ REPLY TO PLAINTIFFS’ OPPOSITION TO MOTION TO STAY

PROCEEDINGS PENDING APPEAL with the Clerk of the Court by using the CM/ECF system,

which will provide electronic notice and an electronic link to this document to all attorneys of

record.


                                By: /s/ Christopher T. Lyerla
                                    CHRISTOPHER T. LYERLA
                                    Trial Attorney
                                    United States Department of Justice
                                    Civil Division




                                               7
